Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…the first body portion comprising a first connector portion and the second body portion comprising a second body portion; a first cavity and a second cavity, each cavity disposed in the main body, each cavity for holding an attractant for attracting the canine, the attractant comprising a scent source for emitting a scent, the first connector portion and the second connector portion defining together a separation between the first cavity and the second cavity; a plurality of scent passages for passing the scent to the canine, each scent passage having
a first end at first cavity or the second cavity and a second end at an exterior surface of the main
body; and a fastening assembly to join the first body portion and the second body portion together, the fastening assembly comprises a screw, the first connector portion, and the second connector portion, the screw is separate from both the first body portion and the second body portion, the screw extending through the first connector portion, and extending at least into a portion of the second connector portion; wherein the second connector portion comprises a thread to engage with a thread of the screw to prevent unintended disengagement of the first body portion from the second body portion; wherein each of the first cavity and the second cavity comprise a first cavity portion and a second cavity portion, the first body portion comprises the first cavity portion and the second body portion comprises the second cavity portion to form each cavity of the first cavity and the second cavity; wherein the first cavity and the second cavity are each entirely surrounded by the first body portion and the second body portion…” in claim 1 and the claim limitations of “…a plurality of scent passages for passing the scent to the canine, each scent passage having a first end at the cavity and a second end at an exterior surface of the main body; an access channel for passing the attractant to the cavity, the access channel extending from a first end at the cavity to a second end at the exterior surface of the main body; and a closure for sealing the access channel; wherein the main body comprises a destruction resistant material comprising urethane, natural rubber, artificial rubber, synthetic rubber, or a thermoplastic elastomer, or a combination thereof; wherein the access channel comprises a longitudinal feed axis and an access channel width perpendicular to the longitudinal feed axis, the cavity comprises a cavity width perpendicular to the longitudinal feed axis and parallel to a scent passage, the access channel width being smaller than the cavity width; and
wherein the access channel comprises a detent fully disposed in the access channel and
spaced away from the second end, the detent deterring removal of the closure from the access
channel; wherein the closure is disposed in the access channel spaced away from the second end…” in claim 11 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643